Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hajj, et al., US 2016/0358471 A1, in view of Antunes Marques Esteves, US 2018/0373268 A1 (hereinafter “Antunes”).
As per Claim 2, Hajj teaches a method (¶¶ 86-87) comprising: 
generating a first route tracking report for a first vehicle based on a first tracking customization to a set of route variables for tracking vehicles associated with a first account (¶¶ 391, 397); and 
generating a second route tracking report for a second vehicle based on a second tracking customization to the set of route variables for tracking vehicles associated with a second account, the second tracking customization being different than the first tracking customization (¶¶ 415-416), causing presentation of the first route tracking report on a first client device associated with the first account (¶¶ 416-417).  
Hajj does not expressly teach causing presentation of the second route tracking report on a second client device associated with the second account.  Antunes teaches causing presentation of the second route tracking report on a second client device associated with the second account (¶¶ 230-231).  At the time of the invention, a person of skill in the art would have thought it obvious to combine the route tracking system of Hajj with the secondary display system of Antunes, in order to ensure sufficient communication between networked autonomous vehicles in a fleet.
As per Claim 10, Hajj teaches a system (¶¶ 88-89) comprising: 
one or more computer processors (¶ 453); and 
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors (¶¶ 453-454), cause the system to perform operations comprising: 
generating a first route tracking report for a first vehicle based on a first tracking customization to a set of route variables for tracking vehicles associated with a first account (¶¶ 391, 397); 
generating a second route tracking report for a second vehicle based on a second tracking customization to the set of route variables for tracking vehicles associated with a second account, the second tracking customization being different than the first tracking customization (¶¶ 415-416); and
causing presentation of the first route tracking report on a first client device associated with the first account (¶¶ 416-417).  
Hajj does not expressly teach causing presentation of the second route tracking report on a second client device associated with the second account.  Antunes teaches causing presentation of the second route tracking report on a second client device associated with the second account (¶¶ 230-231).  See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.  
As per Claim 18, Hajj teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices (¶¶ 453-454), cause the one or more computing devices to perform operations comprising: 
generating a first route tracking report for a first vehicle based on a first tracking customization to a set of route variables for tracking vehicles associated with a first account (¶¶ 391, 397); 
generating a second route tracking report for a second vehicle based on a second tracking customization to the set of route variables for tracking vehicles associated with a second account, the second tracking customization being different than the first tracking customization (¶¶ 415-416); and 
causing presentation of the first route tracking report on a first client device associated with the first account (¶¶ 416-417).  
Hajj does not expressly teach causing presentation of the second route tracking report on a second client device associated with the second account.  Antunes teaches causing presentation of the second route tracking report on a second client device associated with the second account (¶¶ 230-231).  See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.  
As per Claims 3, 11 and 19, Hajj further teaches: receiving first sensor data describing movement of the first vehicle (¶¶ 390--391) and second sensor data describing movement of the second vehicle (¶¶ 457-458), wherein the first route tracking report is generated based on the first sensor data and the second route tracking report is generated based on the second sensor data (¶¶ 415-417).
As per Claims 4, 12 and 20, Hajj teaches that the set of route variables includes a start time and an end time defining a scheduled route window for a first route to be traveled by the first vehicle (¶¶ 302-303), and the first tracking customization includes a modification to the start time or the end time for the first route (¶ 397).
As per Claims 5, 13 and 21, Hajj further teaches: generating a route tracking window based on the scheduled route window for the first route and the first tracking customization (¶ 391), the route tracking window being an expansion of the scheduled route window based on the first tracking customization (¶ 396), wherein the first route tracking report is generated based on sensor data describing movement of the first vehicle during the route tracking window, including sensor data describing movement of the first vehicle that is outside of the scheduled route window (¶ 95; including variations in driving mode).
As per Claims 6 and 14, Hajj teaches that the set of route variables for tracking vehicles associated with a first account defines a threshold period of time for determining arrival at a scheduled stop (¶ 178).
As per Claims 7 and 15, Hajj teaches that generating the first route tracking report comprises: 
determining, based on first sensor data describing movement of the first vehicle, that the first vehicle is within a first geographic region associated with a first scheduled stop (¶ 165); 
determining that a period of time that the first vehicle is within the first geographic region meets the threshold period of time (¶ 178); and 
including data in the first route tracking report indicating that the first vehicle arrived at the first scheduled stop (¶¶ 350-351).
As per Claims 8 and 16, Hajj teaches that the set of route variables for tracking vehicles associated with a first account defines an expected amount of time to be spent at a scheduled stop (¶ 178).
As per Claims 9 and 17, Hajj further teaches: 
determining, based on first sensor data describing movement of the first vehicle, that the first vehicle is within a first geographic region associated with a first scheduled stop (¶¶ 363, 375); and 
determining a departure time for the first vehicle from the first scheduled stop based on the expected amount of time (¶¶ 334, 366).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,145,208 (“the ‘208 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the ‘208 patent teach a route management system that uses distinct sets of sensor data to track travel routes for distinct vehicles in order to determine arrival times for the distinct vehicles at stops along the respective routes for the vehicles, and waiting times at each stop.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661